United States Court of Federal


                                       Claims

                                        No. 14-1077 C
                                       November 8, 2014

___________________________________________
GREAT LAKES DREDGE & DOCK CO., LL,

                      Plaintiff,

v.

UNITED STATES OF AMERICA,

                      Defendant
_____________________________________

                                   PROTECTIVE ORDER

       The court finds that certain information likely to be disclosed orally or in writing during
the course of this litigation may be competition-sensitive or otherwise protectable and that entry
of a Protective Order is necessary to safeguard the confidentiality of that information.
Accordingly, the parties shall comply with the terms and conditions of this Protective Order.

        Subject to the stipulation of the parties submitted in the Joint Motion for a Protective
Order, GLDD competitive decision makers shall have access to the details of the U.S. Army
Corps of Engineers’ cost estimate for this solicitation, under the exception provided by
paragraphs 3 and 4 of this protective order. GLDD represents that its personnel will be subject to
the terms of the protective order. GLDD has agreed that each such individual to receive access to
protected information will submit a modified application for access that includes only paragraphs
1, 2, 6, and 9 of Form 10 of the Rules certifying, among other things, that the individual has
reviewed the protective order in this case, the individual will abide by its terms and conditions,
and acknowledges that a violation of the terms of the protective order may result in sanctions.




                                                 	  

	  
	  

                                                    I.

1. Protected Information Defined. “Protected information” as used in this order means
information that must be protected to safeguard the competitive process, including source
selection information, proprietary information, and confidential information contained in:

     (a) any document (e.g., a pleading, motion, brief, notice, or discovery request or response)
produced, filed, or served by a party to this litigation; or

     (b) any deposition, sealed testimony or argument, declaration, or affidavit taken or
provided during this litigation.

2.      Restrictions on the Use of Protected Information. Protected information may be used
solely for the purposes of this litigation and may not be given, shown, made available, discussed,
or otherwise conveyed in any form except as provided herein or as otherwise required by federal
statutory law.
                                                 II.

3.      Individuals Permitted Access to Protected Information. Except as provided in paragraphs
7 and 8 below, the only individuals who may be given access to protected information are
counsel for a party and independent consultants and experts assisting such counsel in connection
with this litigation.

4.       Applying for Access to Protected Information. An individual seeking access to protected
information pursuant to Appendix C, Section VI of this court’s rules must read this Protective
Order; must complete the appropriate application form (Form 9—“Application for Access to
Information Under Protective Order by Outside or Inside Counsel,” or Form 10—“Application
for Access to Information Under Protective Order by Expert Consultant or Witness”); and must
file the executed application with the court.

5.     Objecting to an Application for Admission. Any objection to an application for access
must be filed with the court within two (2) business days of the objecting party’s receipt of the
application.

6.      Receiving Access to Protected Information. If no objections have been filed by the close
of the second business day after the other parties have received the application, the applicant will
be granted access to protected information without further action by the court. If any party files
an objection to an application, access will only be granted by court order.

7.     Access to Protected Information by Court, Department of Justice, and Agency Personnel.
Personnel of the court, the procuring agency, and the Department of Justice are automatically
subject to the terms of this Protective Order and are entitled to access to protected information
without further action.

8.      Access to Protected Information by Support Personnel. Paralegal, clerical, and
administrative support personnel assisting any counsel who has been admitted under this
Protective Order may be given access to protected information by such counsel if those

                                                -­‐	  2	  -­‐	  

	  
	  

personnel have first been informed by counsel of the obligations imposed by this Protective
Order.

                                                III.

9.	   Identifying Protected Information. Protected information may be provided only to the court
and to individuals admitted under this Protective Order and must be identified as follows:

    (a) if provided in electronic form, the subject line of the electronic transmission shall read
“CONTAINS PROTECTED INFORMATION”; or

        (b) if provided in paper form, the document must be sealed in a parcel containing the
legend “PROTECTED INFORMATION ENCLOSED” conspicuously marked on the outside.
The first page of each document containing protected information, including courtesy copies for
use by the judge, must contain a banner stating “Protected Information to Be Disclosed Only
in Accordance With the U.S. Court of Federal Claims Protective Order” and the portions of
any document containing protected information must be clearly identified.

10.	   Filing Protected Information. Pursuant to this order, a document containing protected
information may be filed electronically under the court’s electronic case filing system using the
appropriate activity listed in the “SEALED” documents menu. If filed in paper form, a
document containing protected information must be sealed in the manner prescribed in paragraph
9(b) and must include as an attachment to the front of the parcel a copy of the certificate of
service identifying the document being filed.

11.     Protecting Documents Not Previously Sealed. If a party determines that a previously
produced or filed document contains protected information, the party may give notice in writing
to the court and the other parties that the document is to be treated as protected, and thereafter
the designated document must be treated in accordance with this Protective Order.

                                                IV.

12.	  Redacting Protected Documents For the Public Record.

       (a) Initial Redactions. After filing a document containing protected information in
accordance with paragraph 10, or after later sealing a document pursuant to paragraph 11, a party
must promptly serve on the other parties a proposed redacted version marked “Proposed
Redacted Version” in the upper right-hand corner of the first page with the claimed protected
information deleted.

        (b) Additional Redactions. If a party seeks to include additional redactions, it must advise
the filing party of its proposed redactions within two (2) business days after receipt of the
proposed redacted version, or such other time as agreed upon by the parties. The filing party
must then provide the other parties with a second redacted version of the document clearly
marked “Agreed-Upon Redacted Version” in the upper right-hand corner of the page with the
additional information deleted.


                                                -­‐	  3	  -­‐	  

	  
	  

        (c) Final Version. At the expiration of the period noted in (b) above, or after an
agreement between the parties has been reached regarding additional redactions, the filing party
must file with the court the final redacted version of the document clearly marked “Redacted
Version” in the upper right-hand corner of the first page. This document will be available to the
public.

       (d) Objecting to Redactions. Any party at any time may object to another party’s
designation of certain information as protected. If the parties are unable to reach an agreement
regarding redactions, the objecting party may submit the matter to the court for resolution. Until
the court resolves the matter, the disputed information must be treated as protected.

                                                 V.

13.	  Copying Protected Information. No party, other than the United States, may for its own use
make more than three (3) copies of a protected document received from another party, except
with the consent of all other parties. A party may make additional copies of such documents,
however, for filing with the court, service on the parties, or use in discovery and may also
incorporate limited amounts of protected information into its own documents or pleadings. All
copies of such documents must be clearly labeled in the manner required by paragraph 9.


14. Waiving Protection of Information. A party may at any time waive the protection of this
order with respect to any information it has designated as protected by advising the court and the
other parties in writing and identifying with specificity the information to which this Protective
Order will no longer apply.

15. Safeguarding Protected Information. Any individual admitted under this Protective Order
must take all necessary precautions to prevent disclosure of protected information, including but
not limited to physically securing, safeguarding, and restricting access to the protected
information.

16. Breach of the Protective Order. If a party discovers any breach of any provision of this
Protective Order, the party must promptly report the breach to the other parties and immediately
take appropriate action to cure the violation and retrieve any protected information that may have
been disclosed to individuals not admitted under this Protective Order. The parties must
reasonably cooperate in determining the reasons for any such breach.

17. Seeking Relief from the Protective Order. Nothing contained in this order shall preclude a
party from seeking relief from this Protective Order through the filing of an appropriate motion
with the court setting forth the basis for the relief sought.

                                               VI.

18. Maintaining Filed Documents Under Seal. The court will maintain properly marked protected
documents under seal throughout this litigation.

19. Retaining Protected Information After the Termination of Litigation. Upon conclusion of this
action (including any appeals and remands), the original version of the administrative record and
                                               -­‐	  4	  -­‐	  

	  
	  

any other materials that have been filed with the court under seal will be retained by the court
pursuant to RCFC 77.3(c). Copies of such materials may be returned by the court to the filing
parties for disposition in accordance with paragraph 20 of this Protective Order.

20. Disposing of Protected Information. Within thirty (30) days after the conclusion of this action
(including any appeals and remands), each party must destroy all protected information received
pursuant to this litigation and certify in writing to each other party that such destruction has
occurred or must return the protected information to the parties from which the information was
received. With respect to protected electronically stored information (ESI) stored on counsel’s
computer network(s), destruction of such ESI for purposes of compliance with this paragraph
shall be complete when counsel takes reasonable steps to delete all such ESI from the active
email system (such as, but not limited to, the “Inbox,” “Sent Items,” and “Deleted Items”
folders) of admitted counsel and of any personnel who received or sent emails with protected
information while working under the direction and supervision of such counsel, and by deleting
any protected ESI from databases under counsel’s control. Compliance with this paragraph does
not require counsel to search for and remove ESI from any computer network back-up tapes,
disaster recovery systems, or archival systems. Each party may retain one copy of such
documents, except when the retention of additional copies is required by federal law or
regulation, provided those documents are properly marked and secured.

       IT IS SO ORDERED.

                                                                     s/   Lawrence J. Block
                                                                     Judge




                                               -­‐	  5	  -­‐